As filed with the Securities and Exchange Commission on November 30, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2016 Date of reporting period:September 30, 2015 Item 1. Schedules of Investments. Schedule of Investments September 30, 2015 (Unaudited) Shares COMMON STOCKS - 97.31% Value Aerospace and Defense - 1.75% United Technologies Corp. $ Air Freight and Logistics - 1.31% FedEx Corp. Automobiles - 1.49% Ford Motor Co. Banks - 8.19% First Republic Bank JPMorgan Chase & Co. Wells Fargo & Co. Beverages - 2.08% PepsiCo, Inc. Biotechnology - 3.87% Amgen, Inc. Gilead Sciences, Inc. Capital Markets - 3.25% Morgan Stanley State Street Corp. Chemicals - 3.20% E.I. du pont de Nemours & Co. Praxair, Inc. Communications Equipment - 2.04% Cisco Systems, Inc. Diversified Telecommunication Services - 1.70% Level 3 Communications, Inc. (a) Electrical Equipment - 2.13% Eaton Corp PLC (a)(b) Energy Equipment and Services - 1.45% Baker Hughes, Inc. Food & Staples Retailing - 2.07% United National Foods, Inc. (a) Food Products - 2.55% General Mills, Inc. Health Care Equipment and Supplies - 3.98% Becton, Dickinson & Co. Haemonetics Corp. (a) Health Care Providers and Services - 4.60% Express Scripts Holding Co. (a) Laboratory Corporation of America Holdings (a) Hotels, Restaurants, and Leisure - 1.79% Buffalo Wild Wings, Inc. (a) Household Durables - 1.71% D.R. Horton, Inc. Household Products - 1.76% Church & Dwight Co., Inc. Industrial Conglomerates - 4.67% 3M Co. General Electric Co. Insurance - 2.04% Principal Financial Group, Inc. Internet Software and Services - 4.39% Google, Inc. - Class A (a) Google, Inc. - Class C (a) Life Sciences Tools and Services - 2.06% Waters Corp. (a) Machinery - 1.82% Flowserve Corp. Media - 6.61% Interpublic Group of Cos., Inc. Time Warner Cable, Inc. Twenty-First Century Fox, Inc. - Class A Multi-Utilities - 2.40% Sempra Energy Oil, Gas and Consumable Fuels - 4.83% Chevron Corp. Devon Energy Corp. Exxon Mobil Corp. Marathon Oil Corp. Real Estate Investment Trusts (REITs) - 3.98% Redwood Trust, Inc. Starwood Property Trust, Inc. Semiconductors & Semiconductor Equipment - 2.24% Silicon Laboratories, Inc. (a) Software - 6.20% Fleetmatics Group PLC (a)(b) Fortinet, Inc. (a) Intuit Specialty Retail - 1.99% Dicks Sporting Goods, Inc. Technology Hardware, Storage & Peripherals - 3.16% Apple, Inc. TOTAL COMMON STOCKS (Cost $77,900,855) SHORT-TERM INVESTMENTS - 3.12% Fidelity Institutional Government Portfolio - Class I, 0.01% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $3,066,953) Total Investments in Securities (Cost $80,967,808) - 100.43% Liabilities in Excess of Other Assets - (0.43)% ) NET ASSETS - 100.00% $ (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Rate shown is the 7-day annualized yield as of September 30, 2015. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Davidson Multi-Cap Equity Fund Notes to the Schedule of Investments September 30, 2015 (Unaudited) Note 1 – Securities Valuation The Davidson Multi-Cap Equity Fund’s (the “Fund”) investments in securities are carried at their fair value. The Fund determines the fair value of its investments and computes its asset value per share as of the close of regular trading on the New York Stock Exchange (4:00 pm EST). Equity securities that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price. Investments in open-end mutual funds are valued at their net asset value per share. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Short-term debt securities, including those securities having a maturity of 60 days or less, are valued at the evaluated mean between the bid and asked prices.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board of Trustees (“Board) has delegated day-to-day valuation issues to a Valuation Committee of the Advisors Series Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Fund’s administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of September 30, 2015: Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $
